Order entered April 1, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-00728-CR

                             AMBROCIO CANO REYES, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F06-62132-J

                                           ORDER
        The Court REINSTATES the appeal.

        On March 21, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On March 28, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

March 21, 2014 order requiring findings.

        We GRANT the March 28, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.

        We GRANT appellant’s March 28, 2014 motion to supplement the record. We ORDER

the Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this order, a

supplemental record containing the capias bearing the August 7, 2008 file-stamp.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                    /s/   DAVID EVANS
                                                          JUSTICE